Exhibit 10.4

PARTIAL UNWIND AGREEMENT

with respect to the Base Call Option Transaction Confirmation, dated March 5,
2015

and the Base Warrant Confirmation, dated March 5, 2015

between InterDigital, Inc. and [Dealer]

 

 

THIS PARTIAL UNWIND AGREEMENT (this “Agreement”) with respect to the Base Call
Option Transaction Confirmation (as defined below) and the Base Warrant
Confirmation (as defined below) is made as of May 29, 2019 between InterDigital,
Inc. (the “Company”) and [                    ] (“Dealer”).

WHEREAS, the Company and Dealer entered into a Base Call Option Transaction
confirmation dated as of March 5, 2015 (the “Call Option Transaction
Confirmation”), relating to the Company’s 1.50% Convertible Senior Notes due
2020 (the “Convertible Notes”);

WHEREAS, the Company and Dealer entered into (i) a Base Warrants confirmation,
dated as of March 5, 2015 (the “Warrant Confirmation”), pursuant to which the
Company issued to Dealer warrants to purchase shares of common stock of the
Company and (ii) an Additional Warrants confirmation, dated as of March 9, 2015
(the “Additional Warrant Confirmation”), pursuant to which the Company issued to
Dealer additional warrants to purchase shares of common stock of the Company;

WHEREAS, in connection with a repurchase by the Company of $[        ] aggregate
principal amount of Convertible Notes, the Company has requested, and Dealer has
agreed, to terminate the Call Option Transaction Confirmation with respect to
[                    ] Options (the “Unwind Options”) underlying the Call Option
Transaction Confirmation;

WHEREAS, Dealer has requested, and the Company has agreed, to unwind the Warrant
Confirmation with respect to [                    ] Warrants (the “Unwind
Warrants”) underlying the Warrant Confirmation;

NOW, THEREFORE, in consideration of their mutual covenants herein contained, the
parties hereto, intending to be legally bound, hereby mutually covenant and
agree as follows:

1.    Defined Terms. Any capitalized term not otherwise defined herein shall
have the meaning set forth for such term in the Call Option Transaction
Confirmation or the Warrant Confirmation, as applicable.

2.    Partial Call Option Unwind. On the Payment Date (as defined below), the
Number of Options in the Call Option Transaction Confirmation shall be reduced
by the number of Unwind Options, from [                    ] to
[                    ].

3.    Partial Warrant Unwind. On the Payment Date, the Number of Warrants in the
Warrant Confirmation shall be reduced by the number of Unwind Warrants, and the
Number of Warrants for the respective Components specified in Schedule B of the
Warrant Confirmation shall be deleted and replaced with the Number of Warrants
for the respective Components specified in Annex A hereto.

4.    Procedures for Partial Unwind. Pursuant to the terms of this Agreement, on
the Hedge Unwind Date (as defined below) Dealer (or an affiliate of Dealer), for
the account of Dealer, shall unwind a portion of its hedge of the Options
underlying the Call Option Transaction Confirmation and the Warrants underlying
the Warrant Confirmation. “Hedge Unwind Date” means May 29, 2019.

5.    Payments. On June 3, 2019, (the “Payment Date”), Dealer shall pay to the
Company in immediately available funds, cash in an amount equal to the Unwind
Price (as defined in Annex C hereto).

6.    Confirmation of Additional Warrants. With respect to the Additional
Warrant Confirmation, and for clarity, the parties agree and acknowledge that
the Number of Warrants for the respective Components of the Additional Warrant
Confirmation shall be as specified in Annex B hereto, such Number of Warrants
being the number as set forth in the original Additional Warrant Confirmation as
adjusted to the date hereof pursuant to the terms of the Additional Warrant
Confirmation.



--------------------------------------------------------------------------------

7.    Representations and Warranties of the Company. The Company represents and
warrants to Dealer on the date hereof that:

(a) the Company has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and to perform its obligations under this Agreement and has taken all
necessary action to authorize such execution, delivery and performance;

(b) such execution, delivery and performance do not violate or conflict with any
law applicable to the Company, any provision of its constitutional documents,
any order or judgment of any court or other agency of government applicable to
it or any of its assets or any contractual restriction binding on or affecting
it or any of its assets;

(c) all governmental and other consents that are required to have been obtained
by the Company with respect to this Agreement have been obtained and are in full
force and effect and all conditions of any such consents have been complied
with;

(d) the Company’s obligations under this Agreement constitute its legal, valid
and binding obligations, enforceable in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law));

(e) the Company is not in possession of any material nonpublic information
regarding the Company or its common stock;

(f) the Company (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million; and

(g) the Company is not entering into this Agreement to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for the Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for the Shares) or
otherwise in violation of the Exchange Act.

8.    Representations and Warranties of Dealer. Dealer represents and warrants
to the Company on the date hereof that:

(a) Dealer has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
to perform its obligations under this Agreement and has taken all necessary
action to authorize such execution, delivery and performance;

(b) such execution, delivery and performance do not violate or conflict with any
law applicable to Dealer, any provision of its constitutional documents, any
order or judgment of any court or other agency of government applicable to it or
any of its assets or any contractual restriction binding on or affecting it or
any of its assets;

(c) all governmental and other consents that are required to have been obtained
by Dealer with respect to this Agreement have been obtained and are in full
force and effect and all conditions of any such consents have been complied
with; and

(d) Dealer’s obligations under this Agreement constitute its legal, valid and
binding obligations, enforceable in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

9.    Account for Payment to the Company:

To be advised.

10.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without reference to choice
of law doctrine).

11.    No Other Changes. Except as expressly set forth herein, all of the terms
and conditions of the Call Option Transaction Confirmation and the Warrant
Confirmation shall remain in full force and effect and are hereby confirmed in
all respects.



--------------------------------------------------------------------------------

12.     Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.

13.    No Reliance, etc. The Company hereby confirms that it has relied on the
advice of its own counsel and other advisors (to the extent it deems
appropriate) with respect to any legal, tax, accounting, or regulatory
consequences of this Agreement, that it has not relied on Dealer or its
affiliates in any respect in connection therewith, and that it will not hold
Dealer or its affiliates accountable for any such consequences.

14.    Acknowledgments and Agreements. The Company acknowledges and agrees that
(i) the Company does not have, and shall not attempt to exercise, any influence
over how, when or whether to effect sales of the Shares by Dealer (or its agent
or affiliate) in connection with this Agreement and (ii) the Company is entering
into this Agreement in good faith and not as part of a plan or scheme to evade
compliance with federal securities laws including, without limitation, Rule
10b-5 promulgated under the Securities Exchange Act of 1934, as amended. For the
avoidance of doubt, the Company agrees that Section 13.2 of the Equity
Definitions remains applicable with respect to any Hedge Positions and Hedging
Activities of Dealer in respect of the Transactions subject to the Call Option
Transaction Confirmation and the Warrant Confirmation and the transactions
contemplated by this Agreement.

15.    Unwind Options and Unwind Warrants. Except for the payment pursuant to
this Agreement, the parties agree that no payments or deliveries shall become
due or payable and no exercises shall occur, with respect to the Unwind Options
and Unwind Warrants.

16.    Effectiveness. In the event the sale of the Company’s 2.00% Convertible
Senior Notes due 2024 is not consummated with the initial purchasers thereof on
June 3, 2019 (such date, or such later date as agreed upon by the parties “Early
Termination Date”), this Agreement shall automatically terminate (the “Early
Termination”) on the Early Termination Date and (i) this Agreement and all of
the respective rights and obligations of Dealer and Company under this Agreement
shall be cancelled and terminated and (ii) each party shall be released and
discharged by the other party from and agrees not to make any claim against the
other party with respect to any obligations or liabilities of the other party
arising out of and to be performed in connection with this Agreement either
prior to or after the Early Termination Date. Each of Dealer and Company
represents and acknowledges to the other that, upon an Early Termination, all
obligations with respect to this Agreement shall be deemed fully and finally
discharged, and all of the terms and conditions of the Call Option Transaction
Confirmation and the Warrant Confirmation as in effect prior to execution of
this Agreement shall remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this AGREEMENT the day and the
year first above written.

 

INTERDIGITAL, INC. By:  

 

 

Authorized Signatory

Title:

[DEALER] By:  

                                          

  Authorized Signatory   Title:

 

[Signature Page to [Dealer Name] Unwind Agreement]



--------------------------------------------------------------------------------

Annex A – Base Warrant Confirmation

[Insert updated Number of Warrants for each Component]



--------------------------------------------------------------------------------

Annex B – Additional Warrant Confirmation

[Insert updated Number of Warrants for each Component]



--------------------------------------------------------------------------------

Annex C

Unwind Price: $[        ]